Walker, J.
'The statute, Article 5294, Paschal’s Digest, applies in actions of trespass to try title, and we do not think can be invoked in this suit.
The description of the lot in controversy is sufficiently given in the decree of the court. The argument in this ease is illustrated by geometrical diagrams, by which it is attempted to show that Lot Ho. 79 has two centers. This is our first introduction to the fact that any geometrical figure can have two centers. That Lot 79 fronts on Horth street, and not on Quit-man street, is a fact about which the sheriff could make no mistake. a Thirty by sixty feet, embracing the geometrical center of Lot 79, can only be taken by a measurement of thirty feet on Quitman street, running sixty feet west.
We are of opinion that this case should be affirmed with damages, which is accordingly done.
Affirmed with damages.